          Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,

                              Plaintiffs,

                   v.                                         Civil Action No. 1:20-cv-01419

DONALD J. TRUMP, President of the United States of
America, et al.,
                      Defendants.

                         DECLARATION OF WILLIAM J. GUSTAFSON

   1.     I am the President and Chief Executive Officer of ASSE International, Inc. (“ASSE”) and

   EurAuPair International, Inc. (“EurAuPair”), both of which are California public benefit

   corporations recognized under federal law as 501(c)(3) nonprofit organizations. I have worked

   with these organizations in a leadership capacity for over 40 years. The facts set forth in this

   declaration are based on my personal knowledge and, if called to testify to their truth, I would and

   could competently do so.

   2.     ASSE was formed in March 1976, and EurAuPair was formed in November 1988. Both

   organizations are “program sponsors” of Exchange Visitor Programs and engage in a private-

   public partnership with the U.S. Department of State (“State Department”) to manage and

   administer those programs. All of the individuals who participate in ASSE’s and EurAuPair’s

   Exchange Visitor Programs are required to receive a State Department Certificate of Eligibility

   (Form DS-2019) from ASSE or EurAuPair and then obtain a J-1 nonimmigrant visa from the State

   Department to enter the United States and participate in the programs.

   3.     State Department regulations set forth 15 different exchange visitor categories for which

   individuals can obtain J-1 nonimmigrant visas. Program sponsors of Exchange Visitor Programs,

   like ASSE and EurAuPair, are generally institutions of higher education, government enterprises


                                                    1
       Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 2 of 14




and agencies, or private for-profit or nonprofit firms. Program sponsors are specifically designated

to manage and administer one or more of the 15 J-1 Exchange Visitor categories. State Department

regulations also establish the terms and conditions for each Exchange Visitor category.

4.     ASSE is designated to manage and administer Exchange Visitor programs in, among

others, the Summer Work Travel category, the Intern category, and the Trainee category.

EurAuPair is designated to manage and administer an Exchange Visitor Program in the Au Pair

category.

5.     Both ASSE and EurAuPair have implemented work-from-home measures combined with

a distinctive work space layout that permits significant physical distancing between staff in the

office that allow their respective staff members to manage and administer their exchange visitor

programs remotely, or in the offices, and in a manner that has not impeded their ability to issue

Certificates of Eligibility and match program participants with host families and employers. The

staff reductions described below would not have occurred, or would not occur, but for the issuance

of the President’s June 22 Proclamation suspending the issuance of visas to, and the entry of, all

participants in ASSE’s Summer Work Travel program, ASSE’s Intern program, ASSE’s Trainee

program, and EurAuPair’s Au Pair program who had not already received a visa or entered the

United States before the date the Proclamation took effect.

ASSE

6.     ASSE’s mission is to foster international understanding through the exchange of students

from countries around the world to host families, schools and host organizations in local

communities throughout the United States. It also provides opportunities for American youngsters

to live abroad, learning the language and cultures in other countries. ASSE’s storied past began

when it was founded over 40 years ago by the Swedish National Department of Education, in




                                                 2
       Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 3 of 14




conjunction with the U.S. Department of State, as a not-for-profit, public benefit organization, to

facilitate exchanges between the Scandinavian countries and America. It has since expanded its

scope of student exchange to countries in Europe, the Americas, Asia, the Pacific, and Africa.

ASSE is one of the most well-respected organizations and one of the largest Private Sector High

School Student Exchange Programs funded by the Department of State in facilitating exchanges

for countries with significant Muslim population, with the Republics of the former Soviet Union

and with the Federal Republic of Germany, as a bilateral exchange program. ASSE works with a

worldwide network of partner organizations abroad, which are trained and monitored by ASSE to

recruit, qualify, orient and transport appropriate program participants for its various Department

of State designated programs. Student fees include costs for the above partner functions, airfares,

participant insurance, post-departure follow-through, and for the sponsor, ASSE, its fees to cover

costs of organizing and supervising the programs. This program management fee includes

recruiting, qualifying, orienting and overseeing host organizations, assisting host organizations in

developing extensive training flow plans where appropriate, oversight and adjustment support of

student participants and issuance of Form DS-2019, Certificate of Eligibility.

7.     To fulfill its mission, ASSE is designated by the U.S. Department of State as a ‘Private

Sector’ sponsor to organize and administer, among others, three J-1 Exchange Visitor Post-

Secondary Student Program categories: Intern, Trainee and Summer Work Travel. See 22 C.F.R.

§ 62.32 (Summer Work Travel category); 22 C.F.R. § 62.22 (Intern and Trainee categories). Under

applicable State Department regulations, J-1 nonimmigrant visas generally may be issued for those

categories only to individuals currently enrolled in full-time, degree-granting college or university

programs abroad, or to individuals who are recent graduates of those post-secondary institutions.




                                                 3
       Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 4 of 14




ASSE recruits, qualifies and orients American host organizations who are willing to provide

experience and training to these full-time students or recent graduates during their program stay.

8.     ASSE’s J-1 Summer Work Travel program provides university students from Europe, the

Americas and Asia the chance to, during their summer break, gain experience in American host

organizations in seasonal positions from 2 to 4 months duration; for Northern Hemisphere

students, in remote seasonal resort locations catering to summer tourism and for Southern

Hemisphere students, our winter, typically in mountain ski areas or warm weather resort locations,

all in temporary seasonal jobs, while documenting that they are not displacing available American

workers. The host organization must provide regular American cultural activities for the students.

9.     ASSE’s J-1 Intern Program provides youngsters who are full-time degree seeking

university students from abroad, or recent graduates - many required to fulfill terms of approved

experience and specific training in their field of study - the chance to spend from 3 to 12 months

learning about American management or professional techniques, while living and assimilating

American culture and perfecting their English skills. U.S. Department of State designated sponsor

organizations, like ASSE, must document that such internships fulfill a varied training plan in the

specific students’ fields and do not displace Americans.

10.    ASSE’s J-1 Trainee program provides university or post-secondary education graduates,

who have completed their degree abroad at least a year prior and have a minimum of one year’s

experience, or post-secondary education vocational specialists with at least 5 years’ experience,

the opportunity to spend from 3 to 18 months training in an American host organization. Trainees

must have a diverse and varied training plan, which offers instruction and ‘on the job’ experience

in several facets of a host organization, compatible with the participant’s degree or specialty. In

addition, participants live and learn American culture as part of the program, while gaining




                                                4
       Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 5 of 14




knowledge of American organizational functions, which they take back to their home countries to

improve their experience and knowledge base.

11.    In all of ASSE’s exchange visitor programs, State Department regulations require that each

participant must be appropriately placed, oriented, supervised, and evaluated, and that cultural,

and community events be integrated into each participant’s stay.

12.    For each individual who applies for and is accepted into one of ASSE’s Exchange Visitor

Programs, ASSE issues a “Certificate of Eligibility for Exchange Visitor (J-1) Status,” which is

the State Department document used in the administration of exchange visitor programs. ASSE

issues the Certificate of Eligibility approximately 3-8 weeks before the participant is scheduled to

enter the United States. The Certificate of Eligibility permits the Exchange Visitor program

participant to seek an interview at a U.S. embassy or consulate for the purpose of obtaining a J-1

nonimmigrant visa.

13.      In 2019, ASSE issued Certificates of Eligibility to 3,287 exchange visitors in its Summer

Work Travel program, 461 J-1 exchange visitors in its Intern program, and 292 J-1 exchange

visitors in its Trainee program. The State Department issued J-1 visas to ASSE exchange visitor

program participants from 80 countries, who took on seasonal employment or on-the-job training

positions in 42 states. The exchange visits for ASSE’s program participants lasted 2-4 months for

the Summer Work Travel program, 3-12 months for the Intern program, and 3-18 months for the

Trainee program. After the exchange visits ended, Summer Work Travel and Intern program

participants returned to their full-time studies at universities abroad (or, for some interns who were

recent graduates, they returned abroad to start their careers). Trainee program participants returned

abroad as well, but most are recent graduates with prior employment experience, so they returned

home to early-career positions in their chosen profession. All returned home with new skills, new




                                                  5
        Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 6 of 14




international friendships and an increased knowledge of the American workplace and culture,

eager to apply everything they learned, whether it be in their university studies or their work

environment.

14.     All three J-1 exchange visitor categories in which ASSE operates the above-described

programs are subject to the entry suspension set forth in the President’s June 22 Proclamation. As

a result of the Proclamation, ASSE’s Summer Work Travel, Intern, and Trainee Exchange Visitor

programs have effectively been shut down. We remain obligated to monitor, administer, and

support the small number of participants that are currently in the United States. The Trainee and

Intern programs already have qualified participants, screened and vetted host companies ready to

proceed should the June 22 Proclamation be enjoined. The Summer Work Travel participants

relating to the “winter” program (students enrolled in universities in the southern hemisphere have

their summer break during the U.S. winter season) have been recruited and placed with host

companies and must begin visa processing in the Fall.

15.     As of the date of this declaration, ASSE expects a total of 1,579 individual participants and

354 host companies for issuance of Certificates of Eligibility with start dates for the remainder of

calendar year 2020 in the Summer Work Travel, Intern, or Trainee programs. If the June 22

Proclamation remains in effect, an estimated 2,798 of the Summer Work Travel program

participants, 370 Intern program participants, and 241 Trainee program participants would not be

able to enter the United States – including those that have already cancelled because of the June 22

Proclamation. That is a 94% decrease from the number of program participants that ASSE

generally has in any recent year. Over the last three years, ASSE has averaged 3,203 participants

in Summer Work Travel, 420 participants as Interns, and 280 participants as Trainees.




                                                 6
       Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 7 of 14




16.    On January 1, 2020, ASSE employed 33 full-time equivalent (FTE) employees. As of the

date of this declaration, five have been terminated and three have been furloughed. ASSE

currently is paying about $700,000 per month to cover the wages, benefits, and other expenses for

the remaining 25 staff. It is also covering the full costs of health insurance, vision, and dental care

for furloughed employees and their families, which is about $1,500 per month per furloughed staff

member. At the same time, however, ASSE is not generating income in any of three above-

described programs. ASSE’s remaining income stream relates solely to its high school exchange

student program, which has been devastated by the Covid-19 pandemic, with students (and their

parents) canceling their programs due to fear of traveling, and schools canceling student

acceptance due to space limitations related to social distancing, as well as host families canceling

their agreement to host a student from another country. ASSE’s high school program for Fall 2020

is less than 30% of the enrollment experienced during each of the past 30 years, and at the current

rate of cancellations, the final enrollment number may well be less than 20%.

17.     As of the date of this declaration, and as a direct result of the Proclamation, ASSE has had

to refund approximately $1,013,000 to its foreign partners in the Summer Work Travel program

who expended money recruiting and screening foreign students who later, as a result of the

Proclamation, had to cancel their exchange visit. ASSE has also had to refund approximately

$123,500 to partners in our Intern and Trainee programs who have had to cancel their Exchange

Visitor programs in the U.S.

18.     ASSE will be forced to terminate or furlough an additional 8 to 12 FTE employees if no

new Interns, Trainees, or “winter” Summer Work Travel program participants are able to enter the

United States for the rest of 2020. If the Proclamation is not reversed or enjoined, ASSE will be

deprived of a further $905,500 in program fees from its foreign partners for Interns, Trainees, and




                                                  7
         Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 8 of 14




“Winter” Work Travel participants who would normally arrive into the U.S. to begin their

Exchange Programs in August through December.

19.      After the above-described terminations and/or furloughs have occurred, ASSE will be left

with a skeletal staff to manage its decimated high school program (a small fraction of its normal

size), which at this point has not been impacted by the President’s Proclamation, and to manage

the very small group of Summer Work Travel, Intern, and Trainee program participants who had

entered the United States before the Proclamation was issued.

20.      As a result of the Proclamation, and assuming the Proclamation remains in effect for the

remainder of 2020, ASSE will have exhausted its accumulated cash balance in early 2021, having

to wind up and cease its operations. Even periodically cutting infrastructure staff to a small skeletal

core, ASSE will be unable to survive through spring of 2021. In addition, with the partner

organizations around the world exclusively, or primarily, dependent upon recruiting and qualifying

program participants in their respective countries for ASSE (or other sponsors), these invaluable

overseas partners have, or will soon become, insolvent and also cease to exist due to lack of

revenue. Hence, ASSE will no longer have a network of overseas partners from which to draw

participants for its various programs once the restrictions are finally lifted. Cultural ‘Exchange

Visitor Programs’, as enabled by Congress in 1961, are some of the most vital tools of Public

Diplomacy, more important than ever, but if the Proclamation remains in effect, the Exchange

Visitor Organizations that are carrying out and overseeing these important programs will cease to

exist.

21.      If the June 22 Proclamation is enjoined, ASSE may still be able to salvage its year because

many Interns and Trainees have not yet cancelled and we could still produce our Summer Work

Travel program for southern hemisphere students. If the June 22 Proclamation is not enjoined,




                                                  8
       Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 9 of 14




however, the above-described harm to ASSE’s business—which is so severe as to threaten its very

existence as an organization—is certain to occur.

                                           EurAuPair

22.    EurAuPair is one of the largest, oldest, and most highly reputed J-1 Au Pair Exchange

Organizations in the United States. EurAuPair was established over 30 years ago and officially

designated as a J-1 sponsor to bring bright, responsible, post-secondary school participants to the

United States, who assist American parents in caring for younger children in exchange for

inclusion in an American family, sharing their culture and language, while being immersed in

American culture and studying in an American post-secondary educational institution.

23.    EurAuPair is officially designated as a J-1 Au Pair program sponsor by the U.S.

Department of State and subject to State Department regulations.

24.    Under those regulations, see 22 C.F.R. § 62.31, qualified U.S. citizen or lawful permanent

resident families may participate in EurAuPair’s program so long as they have young children for

the au pair to look after and require a childcare schedule not to exceed 45 hours per week. Families

must also commit to provide weekends and other time off, vacation, and a stipend for the au pair

to complete post-secondary coursework in the family’s geographic location. Furthermore, families

must agree to include the au pair as a family member, in family events, including meals, leisure

time activities, excursions, etc. Although the au pair is provided her own room and meals by the

host family, host families must provide the au pair with compensation consistent with the Fair

Labor Standards Act and Department of Labor rules as incorporated by the State Department.

EurAuPair recruits its young participants through a network of overseas partner organizations.

These partner organizations, usually one per country, ensure that au pair applicants have childcare

experience, are conversant in English, are at least 18 years old but no older than 26 years old on




                                                 9
      Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 10 of 14




arrival, have passed a psychometric test, have cleared a criminal background check and are of good

character as demonstrated by in-person interviews and verified character references. Overseas

EurAuPair partner organizations receive fee revenue for recruiting, screening, qualifying and

preparing au pairs and through au pair application fees and production fees EurAuPair pays them.

EurAuPair receives its fee revenue from its host families, covering: family recruitment and

qualification, family matching, pre-arrival family and post arrival au pair orientations, a 5-day

intensive Arrival Childcare Workshop, held in New York City, including professional instruction,

monthly locally organized activities, full medical insurance coverage, monthly family and au pair

monitoring and problem solving, plus round-trip airfare for participants from/to their home

countries. Au Pairs do not displace young Americans, as it is unusual for such American

youngsters to have interest in spending the minimum 12 to maximum 24 months living as a part

of a family and caring for its young dependent children.

25.     EurAuPair’s field network of 10 Area Coordinators and nearly 300 Community

Counselors provide support and guidance to au pairs and host families throughout their exchange

year, beginning with interviewing and screening prospective host families, conducting host family

and au pair orientations, maintaining monthly contact with each au pair and host family, planning

monthly social and meeting activities with au pairs, and assisting with problem solving techniques

in resolving placement issues. These invaluable local resources will be lost to us, and they will

lose the small fee they receive for each Au Pair and Host Family placement they facilitate and

support, unless the June 22 Proclamation is enjoined.

26.    Au pairs must be between 18 and 26 years old on arrival, pass a criminal background check

in their home country, pass a standardized psychometric test, speak English, have a driver’s

license, be secondary school graduates, have childcare experience and be willing to share their




                                               10
      Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 11 of 14




culture while becoming a member of an American host family, while providing childcare for at

least one year. Au pairs can, and many do, extend their initial year experience by up to an

additional 12 months. Au pairs become part of their families, someone whom the families have

come to love and trust with their most precious gift - their children. This continuity of reliable

childcare eliminates the worry of having to say goodbye so soon to a ‘big sister’ from abroad, and

helps to maintain the routine of daily home and work life.

27.    For each Au Pair who applies for and is accepted into EurAuPair’s Exchange Visitor

program, EurAuPair issues a “Certificate of Eligibility for Exchange Visitor (J-1) Status,” which

is the State Department document used in the administration of Exchange Visitor programs.

EurAuPair generally issues the Certificate approximately 3-8 weeks before the au pair’s scheduled

entry into the United States. The document permits the prospective au pair to seek an interview at

a U.S. embassy or consulate for the purpose of obtaining a J-1 nonimmigrant visa.

28.     In 2019, EurAuPair sponsored 739 Au Pair participants from 21 countries to live with and

provide childcare to families in 46 states in the U.S. EurAuPair is authorized to issue 1,300

Certificates of Eligibility to Au Pair program participants each year. As of the date of this

declaration, EurAuPair has a total of 548 host families that have a continuing interest in starting to

host a new J-1 au pair during what remains of calendar year 2020.

29.    During the first three months of 2020, EurAuPair experienced 29% growth in the number

of EurAuPair au pairs entering the U.S. to assist American host families, compared to 2019. This

growth pattern was expected to continue throughout 2020. Although Consular posts are now re-

opening, they are not open for certain J-visa programs, including au pair visa applications. The

60-day exchange visitor program suspension announced by the State Department on March 12

originally delayed au pair arrivals and delayed income to EurAuPair of approximately




                                                 11
        Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 12 of 14




$575,000. Continued consular post closures further increased the number of au pairs delayed (and

many were then forced to cancel their application), resulting in an additional $663,600 of program

fees delayed or lost (completely lost if the Presidential Proclamation stands as currently

written). If the Presidential Proclamation stands, not just delaying arrivals but preventing them

altogether (including our pent-up demand since March 12), EurAupair will have lost a total of over

$3,750,000 in revenue, which will force the complete dissolution of our organization and other

organizations like EurAuPair and quite possibly end all au pair programs in the United States for

good.

30.     Particularly during the COVID-19 emergency, in-home childcare plays a significant role

in the lives of U.S. workers and their families. In-home childcare better allows U.S. working

parents to return to work, from home or on site, and thus aids, rather than impairs, the U.S.

economic recovery. The needs of U.S. host families for in-home childcare will only increase over

the course of the rest of the year (August through December 2020), when children may, depending

on the city or state in which they live, be returning to school on a part-time basis, may be engaging

in remote learning, and likely will need more daytime and after-school supervision and assistance.

EurAuPair hosts that are military families are particularly negatively impacted, because they are

on the move and relying on au pairs to allow military spouses to pursue their careers. Moreover,

EurAuPair hosts with parents working long hours rely on au pairs, which includes many

individuals beyond those treating COVID-19 patients and conducting research to combat COVID-

19.

31.     On January 1, 2020, EurAuPair employed 11 FTE employees. As of the date of this

declaration, three have been terminated and two have been furloughed. During the furlough

period, EurAuPair continues to pay 100 percent of the premiums for all health insurance, dental,




                                                 12
      Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 13 of 14




and vision coverage, which is about $1,500 per month per furloughed employee and family. To

cover the wages, benefits, and other expenses for six employees, EurAuPair pays $267,000 per

month but, because of the June 22 Proclamation, EurAuPair has not generated any income for over

4 months and will generate no income for the remainder of the year, effectively stopping the

program and shutting down the organization.

32.    To make matters worse, EurAuPair has had to refund $434,500 in fees to host families. I

expect that number to increase substantially as families who remain hopeful realize that their au

pair will be unable to join them in the United States.

33.    If the Au Pair program cannot resume this year, EurAuPair will be forced to eliminate two

additional FTEs and either extend existing furlough periods or convert those furloughs to

terminations. EurAuPair will also be forced to forego millions of dollars in revenue (from June to

December) associated with expected Au Pairs who cannot be placed with their host families

because they cannot enter the United States. If the Proclamation remains in effect, EurAuPair will

run out of funds and will not continue to exist by early 2021. EurAuPair partners abroad either

exclusively, or primarily, serve to recruit and prepare qualified au pairs from their home countries.

They have ended, or by year’s end will be forced to end this substantial part of their business.

34.    Should the June 22 Proclamation be enjoined in August 2020, we are confident we would

be able to reopen and operate our exchange programs including securing J-1 visa issuance for our

participants.

35.    The July 17 2020 guidance from the State Department concerning some limited exceptions

to the June 22 Proclamation does not help us. Host families responding to an informal survey show

that at maximum, 9% feel they may qualify for one of the exemptions, but that includes some




                                                 13
      Case 1:20-cv-01419-APM Document 53-14 Filed 07/31/20 Page 14 of 14




freedom of interpretation, as currently there is no direction or clarity by the Department of State

of the intended exemptions and how they can be documented.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 28, 2020.




                                              By: William J. Gustafson




                                                 14
